Citation Nr: 1317458	
Decision Date: 05/29/13    Archive Date: 06/06/13

DOCKET NO.  07-20 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for fibromyalgia. 

2.  Entitlement to service connection for peripheral neuropathy of the left upper extremity. 

3.  Entitlement to service connection for peripheral neuropathy of the right upper extremity. 

4.  Entitlement to service connection for peripheral neuropathy of the left lower extremity. 

5.  Entitlement to service connection for peripheral neuropathy of the right lower extremity. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to October 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction of the case was subsequently transferred to the RO in Wichita, Kansas.  In December 2008, and April 2010, the Board remanded the claims for additional development.

In June 2008, the Veteran testified at a personal hearing before a Veterans Law Judge.  A copy of the transcript of that hearing is of record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159 (2012).  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159(c)(2).

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

In December 2008 and April 2010, the Board remanded these claims.  In December 2008, the Board directed that the Veteran be requested to identify all VA and non-VA health care providers who have treated him for the claimed conditions, and that all identified records be obtained, to include VA treatment for carpal tunnel syndrome in 1996, and all VA treatment since November 2006.  

A number of VA treatment reports, to include 1996 records of treatment for carpal tunnel syndrome (from the Oklahoma City VAMC) (VA Medical Center), and VA reports dated between 2007 and 2008 (from the Topeka VAMC), were subsequently obtained.  

In April 2010, the Board noted the following: the Veteran had not responded to a January 2009 duty-to-assist letter.  Although the RO had obtained VA imaging reports dated from April 2007 to August 2008, there were no accompanying progress reports.  Although the Veteran had testified that he underwent a nerve conduction study in around 2007, no such report had been obtained.  An April 2009 VA interoffice email memo referred to a February 4, 2003 VA treatment record from the Muskogee VAMC, which reported that there were not enough tender points on examination for a diagnosis of fibromyalgia.  That report was not of record, and no VA treatment records, dated between July 2002 and January 2004, had been received.  On remand, the Board again directed that the Veteran be requested to identify all VA and non-VA health care providers who have treated him for the claimed conditions, and that all identified records be obtained, to include any pertinent records dated between July 2002 and January 2004, and from April 2007 to the present, as well as a nerve conduction study dated in 2007 or 2008 performed at the Topeka VAMC.  

VA reports, dated between 2007 and 2011, from the Topeka VAMC, were subsequently obtained, to include EMG reports, dated in August 2007 and January 2008.  No earlier records were obtained.  

In responding to the Appeals Management Center's (AMC's) May 2010 request for records, it appears that the Topeka VAMC put a handwritten notation on the AMC's request that the Veteran was living in Oklahoma between 2002 and 2004.  The aforementioned April 2009 interoffice email memo also states that, "Most of his records are at the Muskogee VA."  

It does not appear that an attempt has been made to obtain the Veteran's treatment reports from Oklahoma between July 2002 and January 2004.  Under the circumstances, on remand, an attempt should be made to obtain any and all records for the Veteran dated between 2002 and 2004 from all VA facilities in Oklahoma, to include the Tulsa and Muskogee VAMCs.  In this regard, the Board notes that some reports from the Tulsa VAMC, dated between 2004 and 2005, are currently of record, and that these records include one report that is dated in late January 2004.  

Accordingly, the case is REMANDED for the following action:

1.  Appropriate efforts should be taken to obtain all VA treatment records for the Veteran, dated between July 2002 and January 2004, from all VA facilities in Oklahoma, to include the Tulsa and Muskogee VAMCs, that are not currently of record. 
All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain the requested records, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow them the opportunity to obtain and submit those records for VA review. 

2.  Thereafter, VA should undertake any additional development deemed necessary and readjudicate the issues on appeal.  If any of the issues remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


